Title: To Thomas Jefferson from James G. W. Neale, 18 June 1808
From: Neale, James G. W.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Marine Barracks Washington june 18—1808
                  
                  There was a time when republicans felt, or affected to feel an honest indignation at the idea of conferring all offices in the army merely upon account of family connections, and I had hoped to have found them, when in power, acting up to the principles they then advocated; Yet I find by sad experience, that republicans in theory, and republicans in practice are very different characters.
                  Perhaps I may be too ready in supposing a dereliction from principle, from the manner in which it affects me individually: but having made my advances to the attainment of my wishes, through what I concieved to be the proper channel, the War department, I was informed by the Hon. Secretary that many young men of respectable connections had been recommended to him, and therefore he could not promise me any thing at present. Even my opportunities of experience in my present profession were turned to my disadvantage, as in his opinion it indicated a person of indolent habits, who was willing to leave the ordinary means of gaining an honest livelyhood, to embrace the life of a common soldier: but how my motives could be so construed, I am at a loss to determine, unless it were to form a plausible pretext for a refusal.
                  I would ask in what those respectable young men have distinguished themselves for their habits of industry? Has it been in a classic edducation, in the course of which, they have had an imperfect knowledge of the dead languages hammered into their brains, while their experience of mankind have been confined within the narrow limits of a colleige wall? Has it been by a luxurious life, in which they have had oppertunities of sating the appitite, and forming an insiped character by an affectation of good breeding, and a strong attachment to the fopperies of fashionable Society? Has it been in their merchantile pursuits, in which they have flourished on other people’s property, and sunk at their expence, as soon as the indignities offered our flag by the belligerent powers of Europe, called for wholesome restrictions on commerce? Perhaps it is imagined, that those well born few can ware a smart cockade with a better grace, and swear and strut with a dignity, which it is imposible for a plebian to imitate. Else, why are they prefered? were they men of regular industrious habits, surely their wealthy influential friends might put them in a way of sustaining an honorable rank in society, without having recours to a military profession; while the man of genius, who has the misfortune to be born poor, has first to conquer the early impressions of an irregular edducation, and then to surmount the prejudices of an ungenerous world, which is too apt to thwart the aspiring youth in his laudible pursuits. It may be suggested, that they feel emulous of military glory, and wish to distinguish themselve in defence of their country should an occation offer. Is it impossible then, that I should feel similar emotions? Am I not an american? Is not the blood, that flows in my veins as pure as theirs? Have I not as many ties which bind me to my country? My love, friendship, private and general affection are all american. If so, why then are they prefered, unless it be upon account of their family connections? In all probability, my application was prior to theirs. I do not believe, that six applications were made from the state of massachusetts, so early as the first of January, which was about the date of mine, as will be shown by the enclosed letter from Mr. Adams.
                  I should suppose, that in a government like ours, founded on the just—immutable principle of equal rights; it would be among the first objects of its administrators, to extend its supporting arm in raising men of talents from the obscurity in which they are pining for want of proper encouragement. You may esteem me vain in ranking myself among these; yet I flatter myself, that I have improved the very few advantages I have enjoyed, in a manner, that called forth the exertions of no inconsiderable a share of natural ability.
                  I will now inform you of the motives which induced me to engage in the United states’ service. My affairs had taken an unhappy turn, I was out of business, and had no immediate prospect before me; I had made application for a commission in the army, and thought it would be the best mean of acquiring a knowledge of the various dispositions of men, and the practical duty of a soldier, which I considered as essential points in discharging the duties of an officer. The recommendation I sent on inclosed in a letter addressed to you through mistake, (instead of the Secretary at war) gave me hopes of succeeding in my wishes. It was signed by the select men & town clerck of Quincy; by the Officers of the militia companies of said town, together with a number of respectable citizens, all of whom had been intimately acquainted with me for several years past. I was assured too of the assistance of the Hon Mr. Adams. Such Sir, were my motives, and I think they should have had a more favourable construction than has been put upon them: especially when I had presented the enclosed certificates, which show that I have conducted with propriety before and since I became a soldier. The one from Quincy is signed by the republican candidate for town representative; Deacon Webb is a respectable and worthy citizen, and has been uniformly a republican from the commencement of the american revolution. The other is a physician of respectability.
                  You being the fountain head from which all commissions must have their being, I have thought proper to address you; persuaded, from your reputed character, that you will be above the little prejudices, which would give a preference to one more than another any farther than superior merit recommended him. If you will be good enough to assist me in obtaining a Lieutenancy you will confer a great favour on
                   Your Most Obedient & Very humble Servant
                  
                     James G W Neale 
                     
                  
               